 
 
I 
108th CONGRESS
2d Session
H. R. 4834 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2004 
Mr. Lipinski (for himself, Mr. Quinn, and Mr. Emanuel) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To waive visa processing fees for nonimmigrant visitors who are nationals of countries providing combat troops in Afghanistan and Iraq. 
 
 
1.Waiver of visa processing fees for nonimmigrant visitors who are nationals of countries providing combat troops in Afghanistan and IraqFor such period as the Secretary of State, in consultation with the Secretary of Defense, determines that a foreign country is providing troops for combat operations in both Afghanistan and Iraq, there shall no be visa processing fee charged for nonimmigrant visitors (described in section 101(a)(15)(B) of the Immigration and Nationality Act, 8 U.S.C. 1101(a)(15)(B)) who are nationals of that foreign country. 
 
